DETAILED ACTION
Claims 1-20 are currently presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Following Applicants amendments, the Objections of the Claims are Withdrawn.
Following Applicants amendments and arguments, the 112(A) rejection of the Claims is Withdrawn in part and Maintained in part.
While Applicant’s amendments removed some limitations that were subject to the 112(A) rejection, not all of the limitations were removed. Support for the “identifying” step containing a “range” in each of the independent claims is still not found in the Specification as filed. Therefore, the 112(A) rejection of the claims is Maintained in part.
Following Applicants arguments and amendments, and in light of the 2019 Patent Eligibility guidance, the 101 rejection of the Claims is Maintained.
Applicant’s Argument: Applicant’s arguments directed the 101 rejection are based on newly amended subject matter.
Examiner’s Response: All arguments are addressed in the 101 rejection of the claims below.
Thus, the 101 rejection of the claims is Maintained.
Following Applicants arguments and amendments, the 103 rejection of the claims is Maintained. 
Applicant’s Argument: Applicant’s arguments directed the 103 rejection are based on newly amended subject matter.
Examiner’s Response: All arguments are addressed in the 103 rejection of the claims below. 
Therefore, the 103 rejection is Maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 9 and 18 recite the limitation " identify, from amongst the plurality of content items, a validated content item that is associated with a validated content rule that defines a validated range of appropriate states that encompasses the updated simulated state of the digital signage display device; and " as recited in the amended claims. The Examiner reviewed [0023], [0026], [0030], [0031] and [0041] as suggested by Applicant, but adequate support could not be found. Since support for the amended limitation could not be found, the amended limitation is different in scope than the disclosed invention at the time of filing, thus the amended limitation is new matter.

All claims dependent on a 112 rejected base claim are rejected based on their dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding claims 1-20, the claimed invention is directed to an abstract idea without significantly more.
Step 1: Claims 1-8 are directed to a method, which is a process, which is a statutory category of invention. Claims 9-17 are directed to a computer program product containing a non-transitory computer readable medium, which is a manufacture, which is a statutory category of invention. Claims 18-20 are directed to a system, and therefore is directed to a machine, which is a statutory category of invention. Therefore, claims 1-20 are directed to patent eligible categories of invention.
Step 2A, Prong 1: Claims 1, 9, and 18 are directed to the abstract idea of determining content to display based on simulation. The limitation of " responsive to receiving the updated data, evaluating each one of a plurality of content items," is a process that, under its broadest reasonable interpretation, covers concepts performed in the human mind, including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper. Additionally, the limitation of " wherein each of the content items that is evaluated is associated with a corresponding content rule that defines one or more appropriate states of the digital signage display device for which display of the corresponding content item is appropriate" is a process that, under its broadest reasonable interpretation, concepts performed in the human mind, including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper. Additionally, the limitation of " wherein evaluating a particular content item comprises determining whether the one or more appropriate states for the particular content item encompasses the updated simulated state of the digital signage display device;" is a process that, under its broadest reasonable interpretation, concepts performed in the human mind, including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper. Additionally, the limitation of " identifying, from amongst the plurality of content items, a validated content item that is associated with a validated content rule that defines a validated range of appropriate states that encompasses the updated simulated state of the digital signage display device; and" is a process that, under its broadest reasonable interpretation, concepts performed in the human mind, including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper. Additionally, the limitation of “wherein the initial value at least partially defines (a) a simulated geographic location of the digital signage display device when the digital signage display device is in the initial simulated state, (b) a date and/or time at which the digital signage display device is considered to be in the initial simulated state, and (c) a traffic condition parameter;” in claim 18, under its broadest reasonable interpretation, concepts performed in the human mind, including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper. Additionally, the limitation of “wherein the updated value further defines a current traffic condition associated with the updated geographic location of the digital signage display device at the updated date and/or time;” in claim 18, under its broadest reasonable interpretation, concepts performed in the human mind, including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper. Using a computer to receive, process, and display the data resulting from this kind of method of mental analysis merely implements the abstract idea in the manner of "apply it" and does not provide "something more" to make the claimed invention patent eligible. That is, other than reciting a computing system including a processor and memory configured to perform operations the steps of the claim, nothing in the claim elements precludes the step from practically being performed in the mind. Thus, the claims are directed to the abstract idea of a mental process performed in the human mind, or with the aid of pencil and paper. 
Dependent claims 2-8, 10-17 and 19-20 further narrow the abstract idea, identified in the independent claim.
Step 2A, Prong 2: The judicial exception is not integrated into a practical application. In particular, claims 1 and 9 are directed to methods performed by a "computing device", “memory device”, “simulation UI” or "computer program product," “remote server”, that performs the steps of the abstract idea. The system is recited at a high level of generality within the claim, such that it amounts to no more than mere instructions to apply the execution using a generic computing system. Claim 18 recites such additional elements as “a processor”, “non-transitory machine readable medium”, “remote server” and “traffic server” that perform the steps of the method, which is merely generally linking the use of the judicial exception to a particular technological environment. The additional element, of a processor is recited at a high level of generality. The additional element does not impose any meaningful limits on practicing the abstract ideas. The limitations “providing a simulation computing device that includes (i) a simulation UI generated by a digital signage simulation application executing on the simulation computing device, and (ii) a memory device having stored therein a device parameters store;” and “rendering, in the simulation UI generated by the digital signage simulation application executing on the simulation computing device, the validated content item, wherein the simulation computing device simulates an appearance of the digital signage display device when in the updated simulated state”, does not integrate the judicial exception into a practical application because it is mere instructions to implement an abstract idea using a computer, or merely uses the computer as a tool to perform the identified abstract idea. See MPEP (2106.05(f)) Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a mental process) does not integrate a judicial exception into a practical application. See MPEP (2016.05(f)(2)) The limitation “accessing, from the device parameters store, initial data that at least partially defines an initial simulated state of a digital signage display device, wherein the initial data characterizes (a) a first hypothetical person detected by the digital signage display device and (b) a first action, of the first hypothetical person, that is detected by the digital signage display device;”, “receiving, via the simulation UI, updated data that at least partially defines an updated simulated state of the digital signage display device, wherein the updated data characterizes (a) a second hypothetical person detected by the digital signage display device and (b) a second action, of the second hypothetical person, that is detected by the digital signage display device” is insignificant pre-solution activity. MPEP 2106.05(g) This limitation amounts to necessary data gathering akin to obtaining information about transactions using the Internet to verify credit card transactions; the obtained information is then used to ensure an accurate initial state of display device and pulled from a remote data server over the internet. (MPEP 2106.05(g)) Regarding dependent claim 18, the limitation of “the remote data server is a traffic server server", both in combination and alone, does not integrate the judicial exception into a practical application. The limitation is generally linking the use of the judicial exception to a particular technological environment or field of use. MPEP 2106.05(h) Regarding dependent claims 8, 17 and 20, the limitation of “wherein the validated content is rendered on a display device other than the digital signage display device", both in combination and alone, does not integrate the judicial exception into a practical application. This limitation is generally linking the use of the judicial exception to a particular technological environment or field of use. There is no improvement to the computer running the application or the display device. The claims, as a whole, do not integrate the tentative abstract idea into a practical application. The claims are not implemented on a particular machine.
Dependent claims 2-8, 10-17 and 19-20 further narrow the abstract idea, identified in the independent claim and do not introduce any further additional elements, other than the ones addressed above.
Step 2B: Claims 1, 9 and 18 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, claims 1 and 9 are directed to methods performed by a "computing device", “memory device”, “simulation UI” or "computer program product," that performs the steps of the abstract idea. The system is recited at a high level of generality within the claim, such that it amounts to no more than mere instructions to apply the execution using a generic computing system. Claim 18 recites such additional elements as “a processor”, “non-transitory machine readable medium”, “remote server” and “traffic server” that perform the steps of the method, which is merely generally linking the use of the judicial exception to a particular technological environment. The additional element, of a processor is recited at a high level of generality. The additional element does not impose any meaningful limits on practicing the abstract ideas. The limitations “providing a simulation computing device that includes (i) a simulation UI generated by a digital signage simulation application executing on the simulation computing device, and (ii) a memory device having stored therein a device parameters store;” and “rendering, in the simulation UI generated by the digital signage simulation application executing on the simulation computing device, the validated content item, wherein the simulation computing device simulates an appearance of the digital signage display device when in the updated simulated state”, do not amount to significantly more because it is mere instructions to implement an abstract idea using a computer, or merely uses the computer as a tool to perform the identified abstract idea. See MPEP (2016.05(f)) Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See MPEP (2016.05(f)(2))  The limitation “accessing, from the device parameters store, initial data that at least partially defines an initial simulated state of a digital signage display device, wherein the initial data characterizes (a) a first hypothetical person detected by the digital signage display device and (b) a first action, of the first hypothetical person, that is detected by the digital signage display device;”, “receiving, via the simulation UI, updated data that at least partially defines an updated simulated state of the digital signage display device, wherein the updated data characterizes (a) a second hypothetical person detected by the digital signage display device and (b) a second action, of the second hypothetical person, that is detected by the digital signage display device” is insignificant pre-solution activity. MPEP 2106.05(g) This limitation amounts to necessary data gathering akin to obtaining information about transactions using the Internet to verify credit card transactions; the obtained information is then used to ensure an accurate initial state of display device and pulled from a remote data server over the internet. (MPEP 2106.05(g)) Regarding dependent claim 6, 10 and 12, the limitation of “the remote data server is a weather server", both in combination and alone, does not amount to significantly more. The limitation is generally linking the use of the judicial exception to a particular technological environment or field of use. MPEP 2106.05(h) Regarding dependent claims 8, 17 and 20, the limitation of “wherein the validated content is rendered on a display device other than the digital signage display device", both in combination and alone, does not amount to significantly more. This limitation is generally linking the use of the judicial exception to a particular technological environment or field of use. Generic computer features, such as "computer" or "computer program product," do not amount to significantly more than the abstract idea. These limitations merely describe implementation of the invention using elements of a general purpose system, which is not sufficient to amount to significantly more. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Federal Circuit 2015).
The dependent claims include the same abstract ideas recited as recited in the independent claims, and merely incorporate additional details that narrow the abstract ideas and fail to add significantly more to the claims.
Dependent claim 2, is directed to detecting a change, which further narrows the abstract idea of "Mental Processes" including concepts performed in the human mind including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper.
Dependent claims 3 and 14 are directed to changing a simulation state, which further narrows the abstract idea of "Mental Processes" including concepts performed in the human mind including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper.
Dependent claims 4, 5, 15, 16 and 19 are directed to defining the content of the simulation based on location, which further narrows the abstract idea of "Mental Processes" including concepts performed in the human mind or with the aid of pencil and paper.
Dependent claims 6, 10 and 12 are directed to defining the content of the simulation as weather related, which further narrows the abstract idea of "Mental Processes" including concepts performed in the human mind or with the aid of pencil and paper.
Dependent claims 7 and 13 are directed to defining rules associated with parameters, which further narrows the abstract idea of "Mental Processes" including concepts performed in the human mind or with the aid of pencil and paper.
Dependent claims 8, 17 and 20 are directed to limiting where the content is shown, which further narrows the abstract idea of "Mental Processes" including concepts performed in the human mind or with the aid of pencil and paper.
Dependent claim 11 is directed to the content of the simulation, which further narrows the abstract idea of "Mental Processes" including concepts performed in the human mind or with the aid of pencil and paper
Accordingly, claims 1-20 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without anything significantly more.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 8-9, 11, 14 and 16-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Antipa et al. USPN 9,449,254 (hereinafter “Antipa”).
Regarding claim 1, Antipa anticipates A computer-implemented method to simulate rendering of digital signage content variations within a digital signage simulation application, the method comprising: (Figures 2, 6-8, Column 3 Lines 54-67, Column 7 Lines 51-55, Column 20 Lines 20-26, Column 21 lines 25-55, Column 22 Lines 43-53, Column 23 Lines 13-28, Content is simulated and rendered on the digital signage)
providing a simulation computing device that includes (i) a simulation UI generated by a digital signage simulation application executing on the simulation computing device, and (ii) a memory device having stored therein a device parameters store; (Figures 2, 6-8, Column 3 Lines 54-67, Column 7 Lines 51-55, Column 8 Lines 23-37, Column 20 Lines 20-26, Column 21 lines 25-55, Column 22 Lines 43-53, Column 23 Lines 38-42, a processor and memory are used to create the user interface displayed on the digital signage device)
accessing, from the device parameters store, initial data that at least partially defines an initial simulated state of a digital signage display device; (Figures 6-8, Column 21 Lines 26-67, Column 23 Lines 38-42, the initial parameters are pulled from memory and displayed)
wherein the initial data characterizes (a) a first hypothetical person detected by the digital signage display device and (b) a first action, of the first hypothetical person, that is detected by the digital signage display device; (Figure 2, Column 6 lines 10-36, Column 7 lines 51-58, A person is detected when they perform the action of walking up to and stopping in front of the digital signage device screen)
Examiner’s Note: Hypothetical person will be interpreted as the physical person detected by the system sensors as suggested in [0017] by Applicant.
receiving, via the simulation UI, updated data that at least partially defines an updated simulated state of the digital signage display device, wherein the updated (Column 6 Lines 14-36, Column 7 lines 1-58, Column 9 Lines 43-67, Column 10 Lines 31-67, After receiving an image of the customer, the digital signage device connects to a remote sever to retrieve updated content and displays it on the screen)
wherein the updated data characterizes (a) a second hypothetical person detected by the digital signage display device and (b) a second action, of the second hypothetical person, that is detected by the digital signage display device (Figure 2, Column 5 Lines 60-67, Column 6 lines 1-36, Column 7 lines 51-58, A person is detected when they perform the action of walking up to and stopping in front of the digital signage device screen; the system updates the person by periodically capturing images of different customers and reacting to the customers as they change colors and products)
responsive to receiving the updated data, evaluating each one of the plurality of content items, (Column 5 Lines 60-67, Column 6 Lines 1-36, Column 7 Lines 46-58, After analyzing the data, color matched data is presented, colors are changed and then in store availability of each item is determined)
wherein each of the content items that is evaluated is associated with a corresponding content rule that defines one or more appropriate states of the digital signage display device for which display of the corresponding content item is appropriate (Column 6 Lines 14-36, Column 7 lines 1-67, content items that match the image taken are displayed, the items are within the range of matching to complementary)
wherein evaluating a particular content item comprises determining whether the one or more appropriate states for the particular content item encompasses the updated simulated state of the digital signage display device; (Column 5 Lines 60-67, Column 6 Lines 1-36, Column 7 Lines 46-58, images are checked to make sure they are color matched with what the shopper is wearing)
identifying, from amongst the plurality of content items, a validated content item that is associated with a validated content rule that defines a validated range of appropriate states that encompasses the updated state of the digital signage display device; and (Column 5 Lines 60-67, Column 6 Lines 1-36, Column 7 Lines 1-58, the matching or complementary item is evaluated to ensure the changed color matches what the customer is wearing, multiple color matched items are displayed and whether or not the item is available in store)
rendering, in the simulation UI generated by the digital signage simulation application executing on the simulation computing device, the validated content item, wherein the simulation computing device simulates an appearance of the digital signage display device when in the updated simulated state (Column 6 Lines 14-36, Column 7 lines 1-67, the matching or complementary item is displayed)

Regarding claim 2, Antipa anticipates the limitations of claim 1. Antipa anticipates wherein the plurality of content items are evaluated further responsive to detecting that the updated data is different from the initial data accessed from the device parameters store. (Column 5 Lines 60-67, Column 6 Lines 1-36, Column 7 Lines 1-58, based on each image detected, of the periodically captured images of customers, they system displays clothes that are different based on the colors worn by the customer, this is changed for each customer)

Regarding claim 3, Antipa anticipates the limitations of claim 1. Antipa anticipates wherein changing the initial data to the updated data changes a simulated state of the digital signage display device from the initial simulated state to the updated simulated state. (Column 5 Lines 60-67, Column 6 Lines 1-36, Column 7 lines 1-67, the device changes from the campaign to the personalized content based on the image of the user, and as the image of the user changes, the content does as well)

Regarding claim 5, Antipa anticipates the limitations of claim 1. Antipa anticipates wherein the validated content rule associated with the validated content item is independent of a geolocation of the digital signage display device. (Figure 6 and 7, Column 7 Lines 27-58, Column 20 Lines 8-26, Column 21 Lines 26-37, a camera determines what clothing a shopper is wearing and displays content based on the clothing)

Regarding claim 8, Antipa anticipates the limitations of claim 1. Antipa anticipates wherein the validated content item is rendered on a display device other than the digital signage display device, and wherein the display device is connected to the simulation computing device. (Column 9 Lines 43-60, Column 10 Lines 31-63, Displays in the store other than digital signage device are used to display the content, alternatively displays connected by LAN or wireless devices may be used as well.)

In regards to claim 9, it is the computer readable embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1.

In regards to claim 11, it is the computer readable embodiment of claim 2 with similar limitations to claim 2, and is such rejected using the same reasoning found in claim 2.

In regards to claim 14, it is the computer readable embodiment of claim 3 with similar limitations to claim 3, and is such rejected using the same reasoning found in claim 3.

In regards to claim 16, it is the computer readable embodiment of claim 5 with similar limitations to claim 5, and is such rejected using the same reasoning found in claim 5.

In regards to claim 17, it is the computer readable embodiment of claim 8 with similar limitations to claim 8, and is such rejected using the same reasoning found in claim 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Antipa, in view of Capt et al. USPPN 2014/0101531 (hereinafter “Capt”).
Regarding claim 4, Antipa anticipates the limitations of claim 1. Antipa does not explicitly disclose wherein the content rule of the one or more content rules is associated with the validated content item specifies a geolocation of the digital signage display device.
Capt teaches wherein the content rule of the one or more content rules is associated with the validated content item specifies a geolocation of the digital signage display device. (Figures 2-4, [0024], [0031], [0034]-[0036], [0038], [0040]-[0045], Images of the simulation profiles main screen with the location box are shown, and location is stored in the segments for determining what content to display)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Antipa with Capt as the references deal with rendering content to a user, in order to implement a system that considers updated values to change a rendering and a simulation state of the digital signage based on location and content rules. Capt would modify Antipa by considering all data received remotely by the system and comparing them to content rules. The benefit of doing so is personalized content can be displayed to the user based on the information received. (Capt [0012])

Regarding claim 7, Antipa anticipates the limitations of claim 1. Antipa does not explicitly disclose wherein evaluating the particular content item comprises determining whether the device parameter satisfies a plurality of content rules associated with the particular content item.
Capt teaches wherein evaluating the particular content item comprises determining whether the device parameter satisfies a plurality of content rules associated with the particular content item. ([0030]- [0031], [0034]-[0036], [0038], [0040]-[0045], the location and season are used to determine if a content item should be displayed)

In regards to claim 13, it is the computer readable embodiment of claim 7 with similar limitations to claim 7, and is such rejected using the same reasoning found in claim 7.

In regards to claim 15, it is the computer readable embodiment of claim 4 with similar limitations to claim 4, and is such rejected using the same reasoning found in claim 4.

Claims 6, 10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Antipa, in view of Capt, and in further view of Edgington JR. USPPN 2018/0091568 (hereinafter Edgington).

Regarding claim 6, Antipa anticipates the limitations of claim 1. Antipa does not explicitly disclose the initial data further characterizes a weather condition associated with the initial simulated state, and the updated data further characterizes a weather condition associated with the updated simulated state.
Edgington teaches the initial data further characterizes a weather condition associated with the initial simulated state, and ([0078], [0083], [0132], [0137] based on weather selected as content, the weather conditions are conveyed to the user)
the updated data further characterizes a weather condition associated with the updated simulated state. ([0078], [0083], [0132], [0133], [0137], weather at the current location as well as at updated postal codes is displayed to the user with a 5-day forecast)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Antipa with Edgington as the references deal with rendering content to a user, in order to implement a system that renders traffic and weather information to the user. Edgington would modify Antipa by adding traffic and weather to the content displayed. The benefit of doing so is the distribution of information via the display may ensure receipt of and/or may be more cost-effective (e.g., since digital signage costs may be less expensive than paper costs for distribution of information). (Edgington [0068])

In regards to claim 10, it is the computer readable embodiment of claim 6 with similar limitations to claim 6, and is such rejected using the same reasoning found in claim 6.

Regarding claim 12, Antipa anticipates the limitations of claim 9. Antipa does not explicitly disclose the initial data further characterizes a forecasted weather condition associated with the initial simulated state, and the updated data further characterizes a forecasted weather condition associated with the updated simulated state.
Edgington teaches the initial data further characterizes a forecasted weather condition associated with the initial simulated state, and ([0078], [0083], [0132], [0137] based on weather selected as content, the weather conditions are conveyed to the user, including a 5 day forecast)
the updated data further characterizes a forecasted weather condition associated with the updated simulated state. ([0078], [0083], [0132], [0133], [0137], weather at the current location as well as at updated postal codes is displayed to the user with a 5-day forecast)

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Antipa, in view of Capt, and in further view of Edgington.

Regarding claim 18, Antipa teaches A system to simulate rendering of digital signage content variations within a digital signage simulation application, the system comprising: one or more non-transitory machine-readable mediums configured to store instructions; and one or more processors configured to execute the instructions stored on the one or more non-transitory machine-readable mediums, wherein execution of the instructions causes the one or more processors to (Figures 2, 6-8, Column 3 Lines 54-67, Column 7 Lines 51-55, Column 20 Lines 20-26, Column 21 lines 25-55, Column 22 Lines 43-53, Column 23 Lines 13-28, Content is simulated and rendered on the digital signage by a computer with a processor and memory)
execute, on a simulation computing device, a digital signage simulation application that generates a simulation UI, wherein the simulation computing device includes a memory device having stored thereon a device parameters store; (Figures 2, 6-8, Column 3 Lines 54-67, Column 7 Lines 51-55, Column 8 Lines 23-37, Column 20 Lines 20-26, Column 21 lines 25-55, Column 22 Lines 43-53, Column 23 Lines 38-42, a processor and memory are used to create the user interface displayed on the digital signage device)
access, from the device parameters store, an initial value for a device parameter that at least partially defines an initial simulated state of a digital signage display device, (Figures 6-8 , Column 21 Lines 26-67, Column 23 Lines 38-42, the initial parameters are pulled from memory and displayed)
receive an updated value for the device parameter that at least partially defines an updated simulated state of the digital signage display device, (Column 5 Lines 60-67, Column 6 Lines 1-36, Column 7 lines 1-58, Column 9 Lines 43-67, Column 10 Lines 31-67, After receiving an image of the customer or customers, the digital signage device connects to a remote sever to retrieve updated content and displays it on the screen)
wherein the updated value is received by the simulation computing device from a remote data server via a network connection, (Column 9 Lines 43-67, Column 10 Lines 31-67 Column 12 Lines 60-67, the updated values are received over the internet from the network connection)
responsive to receiving the updated value that at least partially defines the updated simulated state from the remote data server, evaluate each one of a plurality of content items (Column 5 Lines 60-67, Column 6 Lines 1-36, Column 7 Lines 46-58, After analyzing the data, color matched data is presented, colors are changed and then in store availability of each item is determined)
wherein each of the content items that is evaluated is associated with a corresponding content rule that defines one or more appropriate states of the digital signage display device for which display of the corresponding content item is appropriate (Column 6 Lines 14-36, Column 7 lines 1-67, content items that match the image taken are displayed, the items are within the range of matching to complementary)
wherein evaluating a particular content item comprises determining whether the one or more appropriate states for the particular content item encompasses the updated simulated state of the digital signage display device; (Column 5 Lines 60-67, Column 6 Lines 1-36, Column 7 Lines 46-58, images are checked to make sure they are color matched with what the shopper is wearing)
identify, from amongst the plurality of content items, a validated content item that is associated with a validated content rule that defines a validated range of appropriate states that encompasses the updated state of the digital signage display device; and (Column 5 Lines 60-67, Column 6 Lines 1-36, Column 7 Lines 1-58, the matching or complementary item is evaluated to ensure the changed color matches what the customer is wearing, multiple color matched items are displayed and whether or not the item is available in store)
render, in the simulation UI generated by the digital signage simulation application executing on the simulation computing device, the validated content item, wherein the simulation computing device simulates an appearance of the digital signage display device when in the updated simulated state (Column 6 Lines 14-36, Column 7 lines 1-67, the matching or complementary item is displayed)
Antipa does not explicitly teach wherein the initial value at least partially defines (a) a simulated geographic location of the digital signage display device when the digital signage display device is in the initial simulated state, (b) a date and/or time at which the digital signage display device is considered to be in the initial simulated state, and wherein the updated value at least partially defines (a) an updated geographic location of the digital signage display device when the digital signage display device is in the updated simulated state, and (b) an updated date and/or time at which the digital signage display device is considered to be in the updated simulated state,
Capt teaches wherein the initial value at least partially defines (a) a simulated geographic location of the digital signage display device when the digital signage display device is in the initial simulated state, (Figures 2-4, [0012], [0017], [0022] [0024], [0031], [0034]-[0036], [0038], [0040]-[0045], Images of the simulation profiles main screen with the location box are shown, and location is stored in the segments for determining what content to display)
(b) a date and/or time at which the digital signage display device is considered to be in the initial simulated state, and ([0017], [0023], [0025], [0027], the time of day associated with the location is displayed)
wherein the updated value at least partially defines (a) an updated geographic location of the digital signage display device when the digital signage display device is in the updated simulated state, and (Figures 2-4, [0017], [0023], [0025], [0027], [0028], [0032], [0043] the location associated with the user is dynamically updated)
(b) an updated date and/or time at which the digital signage display device is considered to be in the updated simulated state, ([0017], [0023], [0025], [0027], [0028], [0032], [0043] the time associated with the location is dynamically updated)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Antipa with Capt as the references deal with rendering content to a user, in order to implement a system that considers updated values to change a rendering and a simulation state of the digital signage based on location and content rules. Capt would modify Antipa by considering all data received remotely by the system and comparing them to content rules. The benefit of doing so is personalized content can be displayed to the user based on the information received. (Capt [0012])
	The combination of Antipa and Capt does not explicitly teach (c) a traffic condition parameter; wherein the remote data server is a traffic server, and wherein the updated value further defines a current traffic condition associated with the updated geographic location of the digital signage display device at the updated date and/or time;
	Edgington teaches (c) a traffic condition parameter; (Figure 9, [0063], [0083], [0093], [0138]-[0139], traffic is conveyed to the user)
wherein the remote data server is a traffic server, and ([0093], Traffic data is retrieved from a traffic service which provides the data from their remote servers) 
wherein the updated value further defines a current traffic condition associated with the updated geographic location of the digital signage display device at the updated date and/or time; (Figure 9, [0063], [0083],[0092]- [0093], [0138]-[0139], traffic for the area of the user is updated at specified times)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Antipa and Capt with Edgington as the references deal with rendering content to a user, in order to implement a system that renders traffic based on location to the user. Edgington would modify Antipa and Capt by adding traffic data to the content displayed. The benefit of doing so is the distribution of information via the display may ensure receipt of and/or may be more cost-effective (e.g., since digital signage costs may be less expensive than paper costs for distribution of information). (Edgington [0068])

Regarding claim 19, the combination of Antipa, Capt and Edgington teaches the limitations of claim 18. Antipa teaches a second content rule that is independent of the geolocation of the digital signage display device. (Figure 6 and 7, Column 7 Lines 27-58, Column 20 Lines 8-26, Column 21 Lines 26-37, a camera determines what clothing a shopper is wearing and displays content based on the clothing)
Antipa does not explicitly teach wherein the validated content item is associated with a first content rule that specifies a geolocation of the digital signage display device
Capt teaches wherein the validated content item is associated with a first content rule that specifies a geolocation of the digital signage display device (Figures 2-4, [0024], [0031], [0034]-[0036], [0038], [0040]-[0045], Images of the simulation profiles main screen with the location box are shown, and location is stored in the segments for determining what content to display)

Regarding claim 20, the combination of Antipa, Capt and Edgington teaches the limitations of claim 18. Antipa teaches wherein the validated content item is rendered on a display device other than the digital signage display device, and wherein the display device is connected to the simulation computing device. (Column 9 Lines 43-60, Column 10 Lines 31-63, Displays in the store other than digital signage device are used to display the content, alternatively displays connected by LAN or wireless devices may be used as well.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Orr et al. USPPN 2019/0266642: Also teaches a dynamic rendering of digital signage content that meets a set of rules and is based on the location of the sign.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COCCHI whose telephone number is (469)295-9079. The examiner can normally be reached 7:15 am - 5:15 pm CT Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL EDWARD COCCHI/Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147